DETAILED ACTION
		Application No. 17/244,704 filed on 07/06/2021 has been examined. In this Office Action, claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021, 06/26/2021, 09/16/2021 and 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 7 and 13 recite a) receiving from a user, via the user interface, a search query; b) performing a taxonomy extraction on the search query to determine a taxonomy filter; c) enhancing the search query by appending the taxonomy filter, to generate an enhanced search query; and d) executing the enhanced search query. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 7 and 13 recite limitations of “a) receiving from a user, via the user interface, a search query; b) performing a taxonomy extraction on the search query to determine a taxonomy filter; c) enhancing the search query by appending the taxonomy filter, to generate an enhanced search query; and d) executing the enhanced search query”. This process receiving…., performing…., enhancing…., executing. This process can be a mental process, as a person can perform to receiving…., performing…., enhancing…., executing... Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 7 and 13 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 7 and 13 recites additional elements “non-transitory computer readable storage medium...;” are recited at a high-level of generality performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations, “enhancing the search query..., executing the enhanced search query...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving…., performing…., enhancing…., and executing...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element - one or more processors (in claim 1), a non-transitory readable storage medium (in claim 13), one or more processors and a machine readable non transitory storage medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining, replacing and providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 7 and 13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-6 are dependent on claim 1 and includes all the limitation of claim 9. Therefore, claims 2-6 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “a natural language processing (NLP) model definition to perform the taxonomy extraction …”, “wherein the NLP model definition is based at least in part on a pattern of regular expression ….”, “taxonomy filter is determined in absence of additional user input …”, “wherein the encoding is a word of at least one character…” and “the taxonomy filter is appended to the search query to generate the enhanced search query ….”, which is abstract idea of a generic computer component of determining and manipulating data, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 8-12, 14-18 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 2-6 above.



Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hern (WO 2016/065153 A2).  
 	As per claim 1, Hern teaches a computer system for contextual enhancement of search queries, comprising: one or more processors; and a memory, communicatively coupled to the one or more processors, including instructions executable by the one or more processors, individually or collectively, to implement a method for enhancing search queries, the method comprising: a) receiving from a user, via the user interface, a search query ([0256], e.g., query is received form the client); b) performing a taxonomy extraction on the search query to determine a taxonomy filter ([0257]-[0267], e.g., taxonomy selection criteria are extracted from the query, taxonomy selector/taxonomy filter is configured to identify the taxonomy to use for the extracted terms); c) enhancing the search query by appending the taxonomy filter, to generate an enhanced search query; and d) executing the enhanced search query ([0258]-[0267] and see description of figs. 18-19, e.g.,  input channel 1902 is configured to provide the received query to a query parser 1904, The query parser 1904 is configured to extract information from the query to obtain key terms included in the query which can be used to identify a taxonomy and terms, taxonomy selector/taxonomy filter is configured to identify the taxonomy to use for the extracted terms, the taxonomy selector receive the query which include identification information for the client device transmitting the query, such identification information used to further refine the taxonomy selection such as by identified user, identified user device, location, or included in message received that includes the query).  
Regarding claims 7, 13, claims 7, 13 are rejected for substantially the same reason as claim 1 above. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hern (WO 2016/065153 A2) in view of Shastri et al (US 2015/0235135 A1).

 	As per claim 2, Hern does not explicitly teach wherein (b) comprises using a natural language processing (NLP) model definition to perform the taxonomy extraction on the search query to determine the taxonomy filter.  
However, Shastri teaches wherein (b) comprises using a natural language processing (NLP) model definition to perform the taxonomy extraction on the search query to determine the taxonomy filter ([0071], e.g., the received query is analyzed by the NLP engine to extract episodic elements and identify the episodic events to be searched).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Shastri with the teachings of Hern in order to efficiently enabling a system to extracting episodic events and episodic elements from the user query using the NLP engine (Shastri).

Regarding claims 8, 14, claims 8, 14 are rejected for substantially the same reason as claim 2 above. 

Claims 3-4, 9-10 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hern (WO 2016/065153 A2) in view of Shastri et al (US 2015/0235135 A1) further in view of Sarikaya et al (US 2015/0142420 A1).

 	As per claim 3, Hern and Shastri do not explicitly teach wherein the NLP model definition is based at least in part on a pattern of part-of-speech. 
However, Sarikaya teaches wherein the NLP model definition is based at least in part on a pattern of part-of-speech ([0036], e.g., a natural-language parser/NPL model that organizes the language elements into a parsed expression (e.g., a contextualized arrangement of words in a sequence that matches a parts-of-speech pattern that is typical in the language of the expression)).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Sarikaya with the teachings of Hern and Shastri in order to efficiently enabling a method to evaluates dialogue with user and ranking dialogue hypothesis according to hypothesis probabilities (Sarikaya).

 	As per claim 4, wherein the NLP model definition is based at least in part on a pattern of regular expression ([0036], e.g., a natural language parser/ NLP model that organizes the language elements into a parsed expression).  

Regarding claims 9-10, 15-16, claims 9-10, 15-16 are rejected for substantially the same reason as claims 3-4 above. 

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hern (WO 2016/065153 A2) in view of Dutta et al (US 10909144 B1).

 	As per claim 5, Hern does not explicitly teach wherein in (b) the taxonomy filter is determined in absence of additional user input. 
  However, Dutta teaches wherein in (b) the taxonomy filter is determined in absence of additional user input (col.6, lines 26-31, e.g., auditor feedback indicate the absence of any additional terms entered by the auditors for one or more classifications, the auditor select one or more of the classifications from the taxonomy or assign individual items in an item grouping to classifications in the taxonomy).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Dutta with the teachings of Hern in order to efficiently enabling a system to generate classification based on automated analysis of the auditor feedback, including the terms entered by the auditors to filter the set of items in the particular classification to obtain the narrower set of the items in the particular classification (Dutta).

 	As per claim 6, wherein in (c) the taxonomy filter is appended to the search query to generate the enhanced search query in absence of additional user input (col.6, lines 26-39, Dutta).

Regarding claims 11-12, 17-18, claims 11-12, 17-18 are rejected for substantially the same reason as claims 5-6 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Brager et al discloses US 2013/0144605 A1 Text mining analysis and output system.
Roberts discloses US 2011/0153312 A1 METHOD AND COMPUTER SYSTEM FOR AUTOMATICALLY ANSWERING NATURAL LANGUAGE QUESTIONS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166